 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8   KDM ELECTRIC, INC.,                                 Case No. 1:18-cv-00771-LJO-SAB

 9                   Plaintiff,                          ORDER REQUIRING PARTIES TO FILE A
                                                         STATUS REPORT BY JANUARY 9, 2019
10           v.
                                                         (ECF No. 8)
11   ALLRIGHT CONSTRUCTION, et al.,

12                   Defendants.

13

14          KDM Electric, Inc. (“Plaintiff”) filed this action on June 6, 2018, against Allright

15 Construction, Inc., J.I. Garica Construction, Inc., and The Guarantee Company of North

16 America. (ECF No. 1.) On June 7, 2018, at the stipulation of the parties, the matter was stayed

17 for the parties to participate in arbitration. (ECF No. 8.) The parties are required to file a joint

18 status report every 90 days on the status of the arbitration proceedings. (Id.) A status report was

19 filed on October 3, 2018. (ECF No. 3.) More than ninety days have passed and the parties have
20 not filed a status report.

21          Accordingly, the parties are ordered to file a joint status report on or before January 9,

22 2019.

23
     IT IS SO ORDERED.
24

25 Dated:      January 7, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
